DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 7 recites the limitation "injection conduits" in line 3.  Initially, the examiner notes that claim 1 recites "open injection channels" and "closed injection channels" in line 31 and lines 33-34, respectively.  As understood from applicant’s specification, the injection channels are the disclosed injection conduits described throughout the specification.  The claimed injection channels in claim 1 are interpreted as injection conduits.  However, if applicant intends to claim 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 3, 4, 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664) and Frank et al. (US 2002/0172852)
	For claim 1:  Poirot-Crouvezier teaches a stack of electrochemical cells 50, the electrochemical cells being divided up into N separate groups of cells and where N≥2. (Poirot-Crouvezier in 0033)  Each electrochemical cell comprises a distribution circuit of distribution channels or passages configured to distribute a reactive species over an electrode of the cell, with each cell comprising at least two supply collectors disposed opposite of an inlet of the distribution circuit of each cell of the stack. (Fig. 4A-4C, 0034-0037, 0069-0075).  For a group of cells, e.g. group A and group B, the supply collector is configured to supply a reactive species towards the inlet of the distribution circuit for the cells of the group and to block flow of the reactive species towards the cells of the other groups. (0087-0104)  

	Poirot-Crouvezier additionally teaches the supply collectors of the respective cell to include (i) at least one supply collector that supplies the reactive species and comprises open injection channels (channels around AIRIN) configured to supply the flow of the reactive species to a corresponding one of the longitudinal conduits (Poirot-Crouvezier in Fig. 4-A, 0089) and at least one supply collector (HIN-A, HIN-B) that does not supply the reactive species and comprises closed injection channels “seals without apertures” (0090).  It is asserted that the skilled artisan would find obvious that such seals without apertures does not supply the reactive species to the homogenization compartment. 
	For claim 3:  As to the average transverse size of the transverse conduit of the homogenization compartment being greater than that of each of the longitudinal conduits, it is asserted that the skilled artisan would find obvious without undue experimentation for the average transverse size of the transverse conduit to be greater than that of the longitudinal conduits, as the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  
 	For claims 7 and 8:  Poirot-Crouvezier further teaches the supply collector as comprising injection conduits coming out on a main face of a first bipolar plate of the first cell oriented towards the electrode, the number of longitudinal conduits being greater than the number of   

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664), and further in view of Scherer et al. (US 7,749,636)
 	The teachings of Poirot-Crouvezier and Nagumo are discussed above.
	As to the bipolar plate being formed from two parts assembled to one another, Scherer in the same field of endeavor teaches a bipolar plate 1 formed from two parts assembled into one. (Scherer in col. 10 lines 6-26, Fig. 2)  Furthermore, the sealing structure 9 is continuous and ensures leak-tight sealing between the two parts of the plate. (col. 11 lines 10-30)  The skilled artisan would find obvious to further modify Poirot-Crouvezier so that its bipolar plate is formed from two parts assembled to one another and so that the resultant seal has a first sealing line extending in a continuous manner around the collector not supplying the cell and the second sealing line extending in a continuous manner around all the collectors and the homogenization compartment.  The motivation for such a modification is to ensure good sealing between adjacent layers by a three-dimensional sealing structure and use of adhesives, and to maintain the fluid integrity of the fuel cell stack. (col. 4 lines 3-9)  
 
 	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664), and further in view of Wuillemin (US 2015/0180061 “Wuillemin”).
The teachings of Poirot-Crouvezier and Nagumo are discussed above.
	For claims 9 and 10: Poirot-Crouvezier does not explicitly teach a transverse conduit of the homogenization compartment which runs in a continuous manner around the supply collectors on a first bipolar plate of the first cell and assembled in a leak-tight manner to a second bipolar plate of the said cell.  However, Wuillemin in the same field of endeavor teaches a transverse conduit 15 which runs in a continuous manner around supply collectors of the cell and is assembled in a leak-tight manner to a second bipolar plate insofar as connecting the longitudinal conduits to one another in a fluid sense. (Wuillemin in 0141-0142)  In Wuillemin, the transverse conduit has a straight transverse cross-section whose average size increases starting from one edge of the inlet of the distribution circuit, as shown in Fig. 4D and 4E, where the width of the conduits 15 increases outwardly.  The skilled artisan would find obvious to further modify Poirot-Crouvezier so that a transverse conduit of the homogenization compartment runs in a continuous manner around the supply collectors on a first bipolar plate of the first cell and assembled in a leak-tight manner.  The motivation for such a modification is to homogenously distribute and spread reactant fluid over the electrode and maximize its efficiency and reliability. (0060)

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664), and further in view of Joos (US 2005/0019646).
The teachings of Poirot-Crouvezier and Nagumo are discussed above.
For claims 11-13:  Poirot-Crouvezier further teaches the supply collector designed to supply the said first cell comprises injection conduits coming out on a main face of a second  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664) and Joos (US 2005/0019646), and further in view of Scherer et al. (US 7,749,636 “Scherer”)
	The teachings of Poirot-Crouvezier, Nagumo and Joos are discussed above.
	As to a layer of a porous material designed to ensure the diffusion of the flow of the reactive species in the direction of the longitudinal conduits, Scherer teaches a porous material 82 and 86. (Scherer in col. 5 lines 33-52)  The skilled artisan would find obvious to further modify Poirot-Crouvezier with a porous material.  The motivation for such a modification is to allow electrons to pass between the electrodes and flow fields with minimal resistance while maintaining sufficient open area for contacting the fluid with the electrode catalyst surface. (col. 6 lines 1-22)



Response to Arguments
  	Applicant's arguments filed with the present amendment have been fully considered but are not persuasive.  Applicant submits that Poirot-Crouvezier nor Nagamo describes the claimed (i) at least one supply collector that supplies the reactive species and comprises open injection channels configured to supply the flow of the reactive species and (ii) at least one supply collector that does not supply the reactive species and comprises dosed injection channel that do not supply the reactive species to a homogenization compartment.  This argument has been fully considered but is not found persuasive.  As set forth in the present Office action, Poirot-Crouvezier teaches the supply collectors with open injection channels AIRIN configured to supply the flow of the reactive species to a corresponding one of the longitudinal conduits and supply collectors HIN-A and HIN-B that do not supply the reactive species through closed injection channels disclosed as “seals without apertures”.  When combined with Nagamo, it is asserted that the supply collectors HIN-A and HIN-B with such closed injection channels would not supply the reactive species to the homogenization compartment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722